  Case 2:14-cv-00601-MHT-GMB Document 2489 Filed 04/16/19 Page 1 of 3



  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,                  )
                                        )
        Plaintiffs,                     )
                                        )            CIVIL ACTION NO.
        v.                              )             2:14cv601-MHT
                                        )                  (WO)
JEFFERSON S. DUNN, in his               )
official capacity as                    )
Commissioner of                         )
the Alabama Department of               )
Corrections, et al.,                    )
                                        )
        Defendants.                     )

                           ORDER AND OPINION

    Previously,          this    court      required      the    firm    Warren

Averett      to    submit       recommendations           to    the     Alabama

Department         of      Corrections          (ADOC)          related      to

correctional officer “recruitment and retention,” and

ordered defendants to file the recommendations with the

court    and      then   implement          them.      See      Understaffing

Remedial       Order     (doc.    no.       1657)    at   3.       Defendants

publicly filed the Warren Averett report with certain

portions     redacted,      including          the    recommended        salary

increases for correctional staff.                     Before the court is
  Case 2:14-cv-00601-MHT-GMB Document 2489 Filed 04/16/19 Page 2 of 3



plaintiffs’ motion to unseal the redacted portions of

the Warren Averett report.

    Because     the    public’s       interest         in      accessing    the

redacted   sections      outweighs         defendants’          interest     in

confidentiality,       the     court       will      grant         plaintiffs’

motion to unseal the entire report.                         The court will

detail its reasoning in an opinion to follow.                          However,

at present, it bears noting that the public has an

enormous     interest         in    accessing            the       recommended

compensation        increases,       in     light        of     the     current

legislative     and     administrative             deliberations           over

correctional     compensation,            and    the     public’s        strong

interest       in      overseeing               government            spending.

Furthermore, defendants’ interest in confidentiality is

significantly       diminished      by    the     fact      that    they   have

already voluntarily disclosed to the public information

indicating    that     they    will       increase       compensation       for

correctional officers.             Specifically, an ADOC document

publicly available online states that it is requesting

from the legislature funding for its 2020 Fiscal Year

Budget to account for a 20 % pay raise for security
                                      2
     Case 2:14-cv-00601-MHT-GMB Document 2489 Filed 04/16/19 Page 3 of 3



staff.      In addition, in April 2018, defendants publicly

filed the expert report by Dr. Stephen Condrey, which

recommends correctional compensation increases similar

to    those    recommended        by     Warren    Averett.        Like   the

Warren Averett report, defendants are also ordered to

implement the Condrey report.

       A final reason to unseal worth noting here is that

information         that        defendants        claim     must     remain

confidential is already public in other areas of the

Warren Averett report that defendants conceded need not

remain     redacted,       or   was     never     even   redacted    in   the

first place.

                                   ***

       Accordingly, it is ORDERED that plaintiffs’ motion

to unseal the Warren Averett report (doc. no. 2157) is

granted.         Defendants        shall     immediately      unseal      the

Warren Averett report in its entirety.                    A more detailed

opinion will follow.

       DONE, this the 16th day of April, 2019.

                                          /s/ Myron H. Thompson
                                       UNITED STATES DISTRICT JUDGE

                                         3
